Ilsley, J.
In this suit the plaintiff claims from the defendants in solido, with a lien on the schooner: 1. The sum of two thousand dollars, the value of his slave Arthur, alleged to have been illegally transported out of the State, some time in June, 1859, on board of the schooner A. C. Brewer.
2. The sum .of two hundred dollars, amount of damages alleged by plaintiff to have been sustained by him in consequence of the loss of his slave’s services, etc.; and, 3. The sum of five hundred dollars, the amount of the penal fine imposed by law in such cases, with privilege.
There was judgment in the Second District Court of New Orleans in favor, of the plaintiff, and against the defendants in solido, for the several amounts claimed, with interest and costs, but without a recognition of privilege.on the- schooner, as asked for by the plaintiff.
The defendants, who had pleaded the general issue, took a suspensive appeal from the judgment.
The main question involved in the case is exclusively one of fact; and, after a very careful perusal of the whole testimony adduced, in which there is some discrepa noy, we think it preponderates in favor of the plaintiff, and that-the law sustains his claim. 2294 C. 01 2299, Winston v. Foster, 5 R. 115.
We cannot, however, affirm the judgment» tolo ; as, since its rendition, the statute imposing the fine of five hundred dollars has been repealed, which takes from this court the power of imprisonment. See Quarles v. Evans, 543, 7 An. ; The State v. Johnson, 12 La. R. 547.
The'judgment of the lower courtis therefore reversed, and proceeding to give such judgment as shall have been rendered in said court, it is- ordered, adjudged and decreed, that judgment he and it is hereby rendered in favor of the plaintiff, and against the defendants in solido; 1. For the sum of two thousand dollars, the value of the slave ; and, 2. For the sum of four hundred dollars, for loss of his services, etc., with interest on, the whole from judicial demand, and that the costs of appeal be paid by appellant.